DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Response to Amendment
In response to the amendment filed on April 19, 2022:
Claims 1, 5, and 9 are amended.
Claims 1-12 are pending.

Response to Arguments
In response to the remarks filed on April 19, 2022:
	Applicant’s remarks regarding the 35 U.S.C. 102 and 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer et al. (Pub. No. WO 02/063514, published on August 15, 2002; hereinafter Biebesheimer) in view of Legris (Pub. No. US 2013/0167059, published on June 27, 2013) and further in view of Yates et al. (Pub. No. US 2010/0153885, published on January 24, 2013; hereinafter Yates).

Regarding claims 1, 5, and 9, Biebesheimer clearly shows and discloses a search method (Abstract), a search system comprising: at least one memory storing instructions and records; and at least one processor configured to process the instructions to 5perform the method; and a non-transitory recording medium storing a program, the program causing a computer to perform the method (Figure 5), wherein the method comprising: 
receiving a user input corresponding to a first search 10condition (Figure 5 shows a query is inputted into box 131);
searching storage storing records of search targets based on a first search condition and outputting search results corresponding to records that satisfy a set relevance level, wherein the set relevance level indicates a closeness or a similarity of the records to the first search condition, and the records are records whose closeness or similarities to the first search condition are not less than the set relevance level (receiving a current user query for requesting resources and said user context vector associated with said current user query; and applying resource indexing functions to map each user query and associated context vector to a subset of resources from a resource library; and, generating a response set including said subset of resources that are most relevant to said user's query, [Page 10]. Figure 5 shows the value resource parameter data elements are preset by the user's know context, prior history of selecting from resources identified by the system, and potentially by corporate/organisational policy implemented through the system. By making these additional specifications, the user is enabled to increase the relevance of the resource response set based upon their current situation and personal preferences. When finished with these specifications, the user may double click to close this box 235 and return to the Attribute Value Workspace 231. This step can be repeated for as many attribute values as the user would like to refine and may be executed either before or after the search is conducted, [Page 33]. See further Fig. 10 and texts); 
 when a user operation is input after outputting the search 15results corresponding to the first search condition, decreasing a relevance level that is to be used in a new search with a second search condition on the basis of the user operation (Receiving said user interaction data and a distance metric for associating closeness of said user interaction data; and, clustering said user interaction data according to said distance metric to determine new user contexts and associated attributes for use in subsequent resource searches initiated by users in said system, wherein improved query definition and resource lookup results from said new determined user context attributes. Said distance metric may include determining closeness of parameters of said user interaction data, a closeness parameter including similarity of result sets of a user query, [Pages 10-11]. User feedback, for example, may include a specification of which resource was chosen by the user given a list of displayed resources. The Annotation Scoring Metric 46, for example, may include a parameter representing the measure of "goodness" in terms of how easily the user may find the resources in the response set 35. As another example, the Annotation Scoring Metric 46 may be set up to penalise an annotation which does not make it "easy" for the user to find the resources in the response set, i.e., a metric that places most of the resources ultimately selected by the user on a second screen on the user interface or at the bottom of the first screen. These annotations may include ordering, which resources to bold, which would be placed on the primary screen of query results seen by the user and which would be placed on a secondary screen requiring an additional step by the user such as clicking on a button "give me additional resources", which resources to gray out, etc, [Pages 24-25]).
the decreased relevance level that is to be used in the subsequent new search with the second search condition indicates a record closeness or a similarity to the second search condition (Inferences and conclusions are made regarding both the individual user's preferred resource characteristics and those of a common set of users . These are used as input to the sub-processes described above to modify the iconic interfaces presented to each particular user for their subsequent search, [Pages 42-43]).



Legris then discloses:
when a user operation is input after outputting the search 15results corresponding to the first search condition, decreasing a relevance level that is to be used in a new search with a second search condition on the basis of the user operation; and the decreased relevance level that is to be used in the subsequent new search with the second search condition indicates a record closeness or a similarity to the second search condition (if the user preference indicates that the user dislikes the dragged keywords, the new search excludes search results including the selected keywords, [0050]. The user may dislike one of the results by dragging the corresponding icon toward the dislike edge 246. The interface would then remove the dragged product from the cluster, decrease the coefficient of the dragged product and the coefficient of the related products based on the factor of similarity, [0087]);
wherein the second search condition comprises replacing, by a user, portion of the first search condition with data in a record included in the output search results (If the user is interested in one of the keywords, terms, phrases in the search results they may select these keywords from the search result page as shown in FIG. 15b where the user selected the words "widescreen displays" and drag them toward the desired edge as illustrated in FIG. 15c. The interface 270 may replace the search query initially entered with the selected words and initiate a new search for the selected words. In another embodiment, the search interface 270 may add the selected keywords to the search query, [0111]).

It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Legris with the teachings of Biebesheimer for the purpose of refining related search results with a similarity factor based on user interactions and feedbacks towards original results of an initial query.
Yates then discloses a first comprehensiveness level of the new search is higher than a second comprehensiveness level of a previous search using a relevance level prior to the decreased relevance level (FIG. 9 shows illustrative display 900 of a second set of search results arranged in a graphical manner to emphasize the levels of relevancy to the search criteria. Display 900 may be the search results displayed after conducting a new search based on new search criteria in response to the interactive media guidance application receiving a user selection of mosaic listing 808. Any program that was displayed in the first set of search results may not be displayed again as a new search result because the guidance application may interpret the user not selecting to access a program as an indication the user is not interested in accessing the program. Because a program was not selected, its level of relevancy may decrease and may be displayed in a less prominent position of a display, [0068]-[0071]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Yates with the teachings of Biebesheimer, as modified by Legris, for the purpose of managing and updating search results by adjusting associated search conditions based on user interactions with the search results.
Regarding claims 3, 7, and 11, Legris further discloses the user operation is an input of the second search condition, and the search method comprises: 19decreasing the relevance level when a range of search results corresponding to the second search condition is not narrowed than that corresponding to the first search condition (if the user preference indicates that the user dislikes the dragged keywords, the new search excludes search results including the selected keywords, [0050]. The user may dislike one of the results by dragging the corresponding icon toward the dislike edge 246. The interface would then remove the dragged product from the cluster, decrease the coefficient of the dragged product and the coefficient of the related products based on the factor of similarity, [0087]).
Claims 2, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer in view of Legris in view of Yates and further in view of Marra et al. (Pat. No. US 9063972, published on June 23, 2015; hereinafter Marra).

Regarding claims 2, 6, and 10, Marra then discloses the user operation is page feeding or scrolling of a display of search 20results corresponding to the first search condition (when the user of the social networking service is presented with search results, the user interacts with the search results. In some examples, interactions can include scrolling through the search results, [Column 4, Lines 22-37]), and the search method comprises: 
decreasing the relevance level when the number of attempts of the page feeding or a quantity of the scrolling is more than a predetermined value (if the user spends time viewing (e.g., scrolling through) the search results, the interaction score would be relatively high, [Column 4, Lines 38-51]. A level of user interest in the search results can be reflected based on the level of user interaction with the search results. In some examples, if a user has quality interactions with search results for a period of time, it can be determined that the user would likely be interested in interacting with search results responsive to the same search query at a later time, [Column 5, Lines 47-57]. It is clear that the interaction score would be low for search results associated with no or little time spent scrolling through received as feedback, such search results with low interaction score would not be reminded to the user in subsequent searches).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Marra with the teachings of Biebesheimer, as modifies by Legris and Yates, for the purpose of monitoring quality of search results based on user interactions associated with the search results.  
Claims 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Biebesheimer in view of Legris in view of Yates and further in view of Balakrishnan et al. (Pat. No. US 6182038, published on January 30, 2001; hereinafter Balakrishnan).

Regarding claims 4, 8, and 12, Balakrishnan then discloses:
functioning as a plurality of sub-search units, each of which performs a search using the relevance level; and 20selecting one sub-search unit in accordance with a set relevance level to perform the searching (the second part 50 of the operating system 44 can send the CD phoneme network to at least two search engines simultaneously. The confidence levels of accuracy of the at least two search engines are compared and the search engine with the highest confidence level of accuracy is selected to operate the first application 52, [Column 5, Lines 32-51]).  
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Balakrishnan with the teachings of Biebesheimer, as modifies by Legris and Yates, for the purpose of selecting a search engine matching a user’s preference of relevancy to determine results of interest.

Relevant Prior Art
The following references are deemed relevant to the claims:
John et al. (Pub. No. US 2013/0282696) teaches data visualization includes determining a query context for a user's search query, and retrieving relevant data for the query context. The relevant data is combined with data that is filtered according to search parameters in the user's search query. An interactive presentation is generated to display the combined data from the perspective of the user's search query or from the perspectives of other entities.
Murdock et al. (Pub. No. US 2010/0121840) teaches estimating search query precision is provided, the method comprising: receiving a search query, wherein the search query contains one or more terms; retrieving documents from a collection based on the search query, wherein the retrieving includes only retrieving documents that contain all the terms of the search query; and estimating search query precision based on the divergence, wherein the higher the divergence the more precise the search query..
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169    
May 21, 2022